The rejection below is maintained from the previous office action.  Applicants’ traversal has been considered but is not deemed persuasive, for reasons noted below.

Claims 1, 4 to 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. in view of Kadoma et al. 2017/0256817.
	Chowdhury et al. teach a silane functionalized graphene.  See Figure 1 as well as paragraphs 22 and on.  Specifically paragraph 23 one can see that an active mole-cule is attached to graphene through a C-O-Si covalent bond and that the molecules are not covalently bonded to each other.  The main chain contains at least two Si-O bond connected in series (see the repeating “n” unit).  This contains both a vinyl terminal group and an SiH group such that it contains two active functional groups.  
	This differs from that claimed in two ways.
	First, this reference fails to specifically teach weight the percentage of each com-ponent as claimed.  The weight of the components directly corresponds to the amount of silane coupling agent and siloxane bonded to the graphene. Since the siloxane treat-ed graphene allows for interaction with the curable silicone matrix, adjusting the amount thereof in an effort to adjust the bonding between the graphene and the siloxane would have been well within the skill of the ordinary artisan in an effort to maintain a balance between the coupling ability, the intent of the graphene and the final product. In this manner the skilled artisan would have found an amount of C, Si and O within the claimed ranges to have been obvious.
	Second, this reference fails to specifically teach that at least one active molecule is grafted onto the graphene by a plurality of C-O-Si covalent bonds.  The C-O-Si bonds shown, for instance in paragraph 23, show one attachment (as required by the claims) but fails to specifically show that an Si atom is bonded by a plurality of C-O-Si bonds.  Importantly, note that it is unclear what the two remaining bonds on the Si atom are attached to, as the alkoxy groups are simply drawn as lines.  This Si atom is bonded to the graphene by the reaction between graphene and a trialkoxysilane (paragraph 22).
	Kadoma et al. teach graphene which is also treated with trialkoxysilanes, attach-ing the Si atom and forming a C-O-Si bond.  See for instance paragraphs 18 and 70.  This shows a Si atom that is bonded to graphene with a plurality of C-O-Si bonds which are not covalently bonded to each other.  This active molecule is attached to graphene in the same manner as claimed.
	In view of the fact that both references teach treating graphene with a trialkoxysil-ane, one having ordinary skill in the art would have found it obvious for at least some of the resulting C-O-Si bonds to be the same.  In other words treating graphene in both the Chowdhury et al. and Kadoma et al. references to attach the silane to the graphene in a comparable manner would be expected to result in a comparable attachment such that the skilled artisan would have found an attachment in the claimed manner obvious.
	Regarding the newly added limitation that the graphene evenly disperses in silicone oil please note paragraph 30 of Chowdhury et al. which states that the process-ing method produces a good dispersion of the CNT in the silicone matrix.  See also paragraph 43 which states that the carbon containing species can be either graphene or CNT such that the skilled artisan would have expected the process therein to produce a good dispersion of graphene in the siloxane matrix as well.  
	In this manner claim 1 is rendered obvious.
	For claims 4 and 5 note that the terminal Si atom shown in paragraph 23 contains both a hydrogen atom and a vinyl group.
	For claim 6, note that this does not actually require such a group to be present.
	For claim 7 note that the graphene therein can be a graphene nanoplatelet.  See paragraph 22.
	For claim 8 note that adjusting the size of the size of the graphene would have been well within the skill of the ordinary artisan, in an effort to adjust it to be beneficial in the resulting final product.
	For claim 9 note that any property that this is a property that will be necessarily present with the obvious embodiment of Chowdhury et al. such that if it is present in the claimed graphene it will be necessarily present in the prior art graphene.
	For claim 10 note that Chowdhury et al. do not specifically teach the “n” value but this reactant is referred to as a polysiloxane suggesting a polymeric siloxane that would necessarily have at least 3 Si-O bonds in series.  On the other hand note that any value of “n” greater than 1 would meet this requirement too and, since there is no purpose in having an “n” value shown if it can only be 1, the skilled artisan would have found a value greater than 1 obvious.
	For claim 11 note that bonds shown in Chowdhury et al. suggest a silane having only one attachment such that, in addition to the attachment expected from the teaching in Kadoma et al. the skilled artisan would have found the presence of a silane attached at only one point obvious.  The Examiner notes that this would be the expected result of an incomplete hydrolysis/condensation attachment scheme.
	For claim 25 note that paragraph 20 teaches graphene oxide. Adjusting the particle size thereof, in an effort to adjust and optimize the properties of the final polymer matrix, would have been obvious to the skilled artisan as the graphene oxide therein is used as a filler and it is well known to adjust the particle size of fillers to optimize properties associated therewith.

In response to applicants’ traversal that the claimed graphene evenly disperses in oil, as noted supra, the skilled artisan would have expected this as well from the graphene prepared in Chowdhury et al.  Applicants state that the prior art does not teach this feature because the carbon coated species (the graphene) must have a reaction with the polymer matrix therein.  This does not have an effect on the dispersion of the graphene prior to reaction.  Additionally note that the claimed graphene reacts with the siloxane matrix (paragraph 102 of the specification notes that the active functional groups may chemically react with molecules in silicone oil) such that it follows that the ability to react with the siloxane matrix does not mean that the graphene cannot be evenly dispersed.
	Applicants also argue that weight percentages of each element but, as noted in the rejection, adjusting these amounts would have been obvious to the skilled artisan during routine optimization and/or experimentation.  For instance adjusting the amount of siloxane on the surface of the graphene will directly affect the ability of the graphene to interact with and react with the siloxane matrix.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	Arguments directed to the volume of graphene in the matrix does not carry any weight as the instant claims do not contain such a limitation.  In fact the claims do not even require that the graphene be present in a matrix such that this argument does not apply to the claimed invention.
	Finally applicants traverse the single C-O-Si requirement.  The Examiner finds applicants’ traversal to be conflicting.  It is argued that if the silane coupling agent has more than one active bond, during reaction one will react with the graphene while the other will react with other silane coupling agents, thus forming an -O-Si-O- linkage.  The problem with this argument is that, in the process of making the claimed functionalized graphene, applicants react a silane coupling agent with more than one active bond and allegedly do NOT form an -O-Si-O- linkage.  Thus applicants appear to be claiming one result yet arguing another such that this does not prove to be a persuasive argument.   This is true particularly in view of the teachings in Kadoma which show that such an -O-Si-O- linkage is not formed. 
	In view of the above the Examiner does not find applicants’ traversal persuasive.
	It is noted that applicants point to differences between that claimed and Kadoma but they do not specifically address the rationale behind including Kadoma in the rejection.  That is, they do not traverse the fact that Kadoma show silane coupling agents treating graphene without reactions forming an -O-Si-O- linkage.  As such the differences addressed to not appear to have a direct impact on the rejection rationale per se.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
4/28/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765